BLODGETTj 'E. J.'
Heard upon .demurrer to bill of’complaint.
Complainants claim they were minors at the time a final decree was entered in Equity No. 7271, to wit,'June 3, 1925.
Complainants all became of age not later than 1929. The bill contains no allegation' of the facts heard by this Court at the time of the entry of this decree. There is no allegation of fraud. The sole reason for re-opening the case by setting aside the decree is the allegation that at the time they were minors.
Before hearing upon the original bill it appears from the record that due service was made upon said minors and a guardian ad litem was appointed.
Time for filing a bill of review cannot exceed one year from the entry of the final decree.
Merrill vs. R. I. Hosp. Tr., 45 R. I 276.
More than five years have elapsed since the filing of the original decree and more than one year since complainants became of age.
Demurrer sustained and bill dismissed.